DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 4 recite, “a pair of reflection films... wherein the reflection film is formed by a plurality of layered structures.” It is unclear whether these claims require one of the reflection films to be formed by a plurality of layered structures, or each of the reflection films to be formed by a plurality of layered structures.
Further as to claim 1, the limitation “the design center wavelengths are different with respect to each of the layered structures” is vague and indefinite because it is unclear whether the wavelengths are different with respect to each layered structure within a single reflection film, or whether the wavelengths are different for each layered structure within both reflection films.
Claims 2-3 & 6-8 inherit the same deficiency due to their dependence on claim 1. Claim 5 inherits the same deficiency due to its dependence on claim 4.
For purposes of examination on the merits, the above limitations  are interpreted to mean “each of the reflection films is formed by a plurality of layered structures” and “within each reflection film, the design center wavelengths are different with respect to each of the layered structures.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 & 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitra et al. (US 2009/0236525 A1).
Regarding claim 1 (as understood by the current claim language), Mitra discloses an optical filter comprising: a pair of reflection films (Fig. 2: 212 & 224 – first & second mirrors) facing each other via a gap (Fig 2: 246 – optically resonant cavity); and an actuator that changes a distance between the pair of reflection films (Fig. 2: 238 & 240 – flexible supports; para [0020]), wherein each of the reflection films is formed by a plurality of layered structures, the plurality of layered structures are respectively formed by alternate stacking of high-refractive layers and low-refractive layers having smaller refractive indices than the high-refractive layers (see Fig. 2 & para [0023]: dielectric layers 214, 216, 218, 220, 220 forming first mirror 212, and dielectric layers 228, 230, 232, 234, 236 forming second mirror 224) and, in the respective layered structures, optical film thicknesses of the high-refractive layers and optical film thicknesses of the low-refractive layers are film thicknesses based on predetermined design center wavelengths set with respect to each of the layered structures (paras [0023]-[0025]), wherein within each reflection film, the design center wavelengths are different with respect to each of the layered structures (para [0023]).  
Regarding claim 3, Mitra discloses the plurality of layered structures are coupled by light-transmissive coupling layers (see Fig. 2: mirror 212 can be seen to comprise two layered structures [222 & 220, and 218 & 216 respectively] with a light-transmissive coupling layer 218 therebetween, and the same for mirror 224), and optical film thicknesses of the coupling layers are film thicknesses based on averages of the design center wavelengths of pairs of the layered structures with the coupling layers in between (an equation relating the optical film thickness of coupling layers 218 & 232 to the averages of the design center wavelengths of the layer pairs on either side can be determined).  
Regarding claim 8, Mitra discloses an electronic apparatus comprising: the optical filter according to claim 1 (see above rejection of claim 1); and a control unit that controls the actuator (para [0020]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra et al.
Regarding claim 2, Mitra neither teaches nor suggests the design center wavelengths of the plurality of layered structures are shorter as the layered structures are closer to the gap.
However, there was, at the time of invention, a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.  In this case, it is recognized in the art that it is necessary to provide tunable filters with highly reflective mirrors which are durable and easy to manufacture.
As for the nature of the Mitra reference, it is noted that there are a finite number of identified, predictable potential solutions to the recognized need or problem such that the design center wavelengths of the plurality of layered structures are shorter or larger as the layered structures are closer to the gap.  And these two, finite options could have been pursued, by one of ordinary skill in the art, with a reasonable expectation of success.  
Further, to achieve a variable filter with improved reflectivity as well as high durability and manufacturability would have given a person of ordinary skill good reason to pursue the known options within his or her technical grasp, including forming the structured layers such that the design center wavelengths become shorter as the layered structures are closer to the gap.  "If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1397.  Success is anticipated since the reflection films should produce adequate reflectivity in either configuration.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to try forming the optical filter such that the design center wavelengths of the plurality of layered structures are shorter as the layered structures are closer to the gap.
Regarding claim 4 (as understood by the current claim language), Mitra discloses an optical filter comprising: a pair of reflection films (Fig. 2: 212 & 224 – first & second mirrors) facing each other via a gap (Fig 2: 246 – optically resonant cavity); and an actuator that changes a distance between the pair of reflection films (Fig. 2: 238 & 240 – flexible supports; para [0020]), wherein each of the reflection films is formed by a multilayer film in which high-refractive layers and low-refractive layers are alternately stacked (see Fig. 2 & para [0023]: dielectric layers 214, 216, 218, 220, 220 forming first mirror 212, and dielectric layers 228, 230, 232, 234, 236 forming second mirror 224), and optical film thicknesses of the respective layers of the high-refractive layers and the low-refractive layers are film thicknesses based on design center wavelengths different with respect to each of the layers (para [0023].
Mitra neither teaches nor suggests the design center wavelengths are smaller toward the gap.
However, there was, at the time of invention, a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.  In this case, it is recognized in the art that it is necessary to provide tunable filters with highly reflective mirrors which are durable and easy to manufacture.
As for the nature of the Mitra reference, it is noted that there are a finite number of identified, predictable potential solutions to the recognized need or problem such that the design center wavelengths of the plurality of layered structures are shorter or larger as the layered structures are closer to the gap.  And these two, finite options could have been pursued, by one of ordinary skill in the art, with a reasonable expectation of success.  
Further, to achieve a variable filter with improved reflectivity as well as high durability and manufacturability would have given a person of ordinary skill good reason to pursue the known options within his or her technical grasp, including forming the structured layers such that the design center wavelengths become shorter as the layered structures are closer to the gap.  "If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1397.  Success is anticipated since the reflection films should produce adequate reflectivity in either configuration.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to try forming the optical filter such that the design center wavelengths of the plurality of layered structures are shorter as the layered structures are closer to the gap.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mitra et al. in view of Rosen et al. (US 2018/0172510 A1).
Mitra and Rosen disclose optical filters. Therefore, they are analogous art.
Regarding claim 6, Mitra neither teaches nor suggests a wavelength range setting filter that transmits a light in a predetermined wavelength range is provided on an optical axis of the pair of reflection films.  
However, Rosen discloses an optical filter comprising a wavelength range setting filter that transmits a light in a predetermined wavelength range provided on an optical axis of the pair of reflection films (para [0136]). Among the benefits of this modification includes preventing unwanted light from being detected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical filter of Mitra by providing a wavelength range setting filter that transmits a light in a predetermined wavelength range on an optical axis of the pair of reflection films, as taught by Rosen, in order to prevent unwanted light from being detected.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mitra et al. in view of Rosen et al., further in view of Matsushita et al. (US 2014/0078503 A1, from IDS).
Mitra, Rosen and Matsushita disclose optical filters. Therefore, they are analogous art.
Regarding claim 7, Mitra and Rosen neither teach nor suggest the wavelength range setting filter includes a pair of metal reflection films facing each other along the optical axis and a transmission wavelength range change portion that changes a dimension between the pair of metal reflection films.  
However, Matsushita discloses an optical filter including a pair of metal reflection films (Fig. 2: 54 & 55 – reflection films; para [0026]) facing each other along the optical axis and a transmission wavelength range change portion that changes a dimension between the pair of metal reflection films (Fig. 2: 56 – electrostatic actuator). Among the benefits of this configuration includes providing a sufficiently wide transmission band which can be adjusted (para [0026]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical filter of Mitra and Rosen such that the wavelength range setting filter includes a pair of metal reflection films facing each other along the optical axis and a transmission wavelength range change portion that changes a dimension between the pair of metal reflection films, as taught by Matsushita, in order to provide a sufficiently wide transmission band which can be adjusted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/476,542 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the ‘542 application includes all the limitation of claim 1 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable for at least the reason “a difference between the design center wavelengths of the adjacent layers takes a constant value,” as set forth in the claimed combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872